Citation Nr: 0802631	
Decision Date: 01/24/08    Archive Date: 01/30/08

DOCKET NO. 05-37 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
lumbar spine strain with degenerative joint disease, L4-5.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active service from July 1956 to March 1959.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Bay Pines, Florida, which granted service connection for 
lumbar spine strain with degenerative joint disease primarily 
L4/5 and assigned a 20 percent rating, effective August 25, 
1999. Jurisdiction of the claim is currently with the 
Manchester, New Hampshire RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the veteran 
if further action, on his part, is required.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law. See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2006). To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007). The 
VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b). In addition, they define the obligation 
of VA with respect to its duty to assist a claimant in 
obtaining evidence. 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c). Subsequent judicial decisions have clarified the 
duties to notify and assist imposed by the VCAA, to include 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); and 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006).

Regarding VCAA notice, the Board notes that the veteran has 
not been provided notice as to the information and evidence 
necessary to substantiate a claim for a higher rating. 
Therefore, in the interest of due process, the Board finds 
that the RO/AMC should send a letter to the veteran that 
meets the requirements of the VCAA, to include the 
requirements necessary to substantiate a claim for a higher 
rating, what evidence VA will provide, what evidence the 
veteran is to provide, and that the veteran should submit any 
evidence in his possession that pertains to the claim. See 
Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002). The Board notes that action by the RO/AMC is 
required to satisfy the notification provisions of the VCAA. 
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Hence, on remand, the RO/AMC should, through VCAA-compliant 
notice, give the veteran another opportunity to present 
information and/or evidence pertinent to the claim for an 
initial higher rating for lumbar spine strain with 
degenerative joint disease, L4-5. See 38 U.S.C.A § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b).

Further, review of the claims file indicates that the veteran 
receives medical treatment at the VA Medical Center (VAMC) in 
Manchester, New Hampshire. Therefore, the RO/AMC must obtain 
and associate with the claims file all outstanding VA medical 
records. The claims file currently includes outpatient 
treatment records from the VAMC in Manchester, dated up to 
May 2002. The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file. See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992). The RO/AMC must obtain all 
outstanding pertinent VA medical records since May 2002, 
following the procedures prescribed in 38 C.F.R. § 3.159 
(2007) as regards requesting records from Federal facilities.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should obtain from the 
Manchester VAMC all pertinent records of 
evaluation and/or treatment of the 
veteran's lumbar spine disability from May 
2002 to the present. The RO/AMC must 
follow the procedures set forth in 38 
C.F.R. § 3.159(c) as regards requesting 
records from Federal facilities. All 
records or responses received should be 
associated with the claims file.

2. The RO/AMC should furnish the veteran 
and his representative VCAA-compliant 
notice specific to the claim on appeal, 
i.e., entitlement to an initial higher 
rating for lumbar spine strain with 
degenerative joint disease, L4-5.

The letter should include specific notice 
as to the type of evidence needed to 
substantiate the claim. To ensure that the 
duty to notify the claimant what evidence 
will be obtained by whom is met, the letter 
should include a request that the veteran 
provide sufficient information and, if 
necessary, authorization to enable VA to 
obtain any medical records pertaining to 
the matter on appeal that are not currently 
of record. The letter should also include a 
summary of the evidence currently of record 
that is pertinent to the claim.

The RO/AMC should also invite the veteran 
to submit all pertinent evidence in his 
possession, and explain the type of 
evidence that is his ultimate 
responsibility to submit.

3. If the veteran responds, the RO/AMC 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set forth 
in 38 C.F.R. § 3.159. All records and 
responses received should be associated 
with the claims file. If any records 
sought are not obtained, the RO/AMC should 
notify the veteran of the records that 
were not obtained, explain the efforts 
taken to obtain them, and describe further 
action to be taken.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

